Citation Nr: 1620233	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, claimed as secondary to a low back disability.

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to November 1973 and received the Combat Infantryman Badge for service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in September 2014.  At that time, the Board reopened the Veteran's service connection claim for a low back disability and remanded it with the other issues on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its September 2014, the Board directed the AOJ to schedule a VA examination to obtain a nexus opinion regarding the Veteran's claims.  The AOJ scheduled an examination in November 2014 as directed, but the Veteran failed to report.

Typically, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

Here, the Veteran's representative has asserted the Veteran did not receive proper notice regarding the November 2014 examination.  As there is no copy of a scheduling notice for a VA examination in the claims file, the Board finds the record is insufficient to determine whether proper notice of a VA examination was provided to the Veteran so as to permit the application of 38 C.F.R. § 3.655.  Thus, the Board finds the appeal must be remanded in order for the AOJ to schedule the Veteran for a new VA examination with proper notice sent to the Veteran and his representative.  A copy of the examination scheduling notice must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination.  Mail notice of the date, place, and time of the examination to the Veteran with a copy to his representative and associated a copy with the claims file.  The examiner must provide an opinion as to whether the Veteran's current low back disability is at least as likely as not the result of injury or disease in active service.

The examiner must be advised that because the Veteran served in combat his account of what occurred in combat is presumed credible, to include injuries and the observable symptomatology resulting from such injuries.  The examiner's task in this matter is to provide an expert opinion as to whether there is a "nexus" between the event or injury reported by the Veteran and his current disability.

The examiner must also opine as to whether any current lower extremity and/or bilateral hip disability is at least as likely as not proximately due to, or aggravated by, the current low back disability.  The examiner must specifically address causation and aggravation with regard to secondary service connection for the opinion to be deemed adequate.

The examiner must be advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of nonservice-connected disability prior to aggravation by the low back disability.

The examiner must give a rationale for each opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond thereto and then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

